DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-6, 10, 13-14, 19, 21, 24 & 26 objected to because of the following informalities:  
Claim 1, lines 4-5: “real time current values” should read --a plurality of real time current values--,
Claim 1, line 5: “tissue” should read --a tissue--,
Claim 1, line 5: “determine tissue” should read --determine a tissue--,
Claim 4, lines 3-4: “first energy pulses” should read --a plurality of first energy pulses-- & “second energy pulses” should read --a plurality of second energy pulses--,
Claim 5, lines 2-3: “first energy pulses” should read --a plurality of first energy pulses-- & “second energy pulses” should read --a plurality of second energy pulses--,
Claim 6, lines 2-3: “first energy pulses” should read --a plurality of first energy pulses-- & “second energy pulses” should read --a plurality of second energy pulses--,
Claim 10, line 4: “radio frequency identification (RFID) elements” should read --a plurality of radio frequency (RFID) elements--,
Claim 13, line 1: “pH levels” should read --a plurality of pH levels--,
Claim 14, line 1: “pH levels” should read --the plurality of pH levels--,
Claim 19, line 3: “global positioning system (GPS) coordinates” should read --a plurality of global positioning system (GPS) coordinates--,
Claim 21, line 2: “robotics” should read --a plurality of robotics--,
Claim 24, line 4: “real time current values” should read --a plurality of real time current values--,
Claim 24, line 4: “tissue” should read --a tissue--,
Claim 24, line 5: “phase angle and reactance” should read --a phase angle and a reactance--,
Claim 26, lines 4-5: “real time current values” should read --a plurality of real time current values--,
Claim 26, line 5: “tissue” should read --a tissue--,
Claim 26, line 5: “determine tissue” should read --determine a tissue--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 appears to be directed to an apparatus claim but recites active method language so it is unclear if the claim is directed to an apparatus or a method. Such language includes: “a processor employing…” in line 4. It is suggested that language such as “configured to” or “for employing” or something similar to clarify the claim language.  
	Claim 4 is similarly rejected as claim 1 for reciting the language “forming”
in lines 3 & 4.
Claim 22 is similarly rejected as claim 1 for reciting the language
“receiving information” in line 3.
Claims 2-23 are also rejected by virtue of their dependency on claim 1.
Claim 2 recites the limitation "phase angle, and reactance to tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim. (Examiner note: “the determined tissue impedance” is proper; however, “phase angle” and “reactance” are lacking antecedent basis). 
Regarding claim 2, the claim recites “the algorithm to optimize the frequencies” and it is unclear if this is the same algorithm as claimed in claim 1 as “a first carrier wave signal and a second carrier wave signal based on an algorithm” such that the algorithms are performing different tasks. For examination purposes, the algorithms are different algorithms since they are for executing different tasks. Since they are being interpreted as different algorithms: claim 2 recites “the algorithm to optimize the frequencies” in line 3. There is insufficient antecedent basis for the limitation in the claim. 
Regarding claims 8-9, 11, 25 & 27, the claims recite “about” before set numbers and it is unclear if these are set numerical definitions or what approximations around these values are included within the range. For examination purposes, anything within ±1 unit will be considered reasonably within the stated range. 
Regarding claim 10, the claim recites “communication between at least the controller, the multistage variable gain amplifier, an impedance matching module, and radio frequency identification (RFID) elements” and it is unclear if this communication is between all the elements collectively or between all of the elements individually and in no particular combination. For examination purposes, the communication is between all the elements individually and in no particular combination. 
Claim 20 recites the limitation "firmware" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, claim 24 appears to be directed to an apparatus claim but recites active method language so it is unclear if the claim is directed to an apparatus or a method. Such language includes: “a processor employing…” in line 4. It is suggested that language such as “configured to” or “for employing” or something similar to clarify the claim language.  
Claim 25 is also rejected by virtue of their dependency on claim 24.
Regarding claim 26, claim 26 appears to be directed to an apparatus claim but recites active method language so it is unclear if the claim is directed to an apparatus or a method. Such language includes: “a processor employing…” in line 4. It is suggested that language such as “configured to” or “for employing” or something similar to clarify the claim language.  
Claim 27 is also rejected by virtue of their dependency on claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 17-18, 21 & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener et al. (WO 2017/003853), herein referred to as “Wiener”.
Examiner note: the reference paragraph numbers within this publication appear to have some numbering errors (on page 35, the paragraph numbers jump from [165] to [186]), so note that the direct line is copied and there may be duplicate paragraph numbers.
Regarding claim 1, Wiener teaches an electrosurgical generator for controlling a surgical instrument (generator 400, Fig. 7 & surgical instruments 104, 106, 108), the electrosurgical generator comprising: 
a controller (processor 408; where the processor is part of the generators disclosed and is the origin point of outgoing arrows (outputs) communicating with the surgical instruments; see Figs. 5-7 for the various controllers/processors) programmed to generate a first carrier wave signal and a second carrier wave signal ([113]: one or more processors contained in the generator) to control the operation of the generator; ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument … processor 502 and waveform generator 504 are configured to generate a variety of signal waveforms; [160] The output waveform from the generator can be steered, switched, or filtered to provide the desired frequency to the end effector of the surgical instrument; [181]: The generator 500 is similar to the generator 102 described in connection with FIG. 1 and includes functionalities of the generators 200, 300, 400 shown in FIGS. 5-7; where the RF and ultrasonic signals are the first/second carrier wave signals since they are for delivering energy and therefore control the generator’s outputs) based on an algorithm executed on a processor ([159]: the various executable modules (e.g., algorithms 410) comprising computer readable instructions can be executed by the processor 408 portion of the generator 400; where the controller and the processor in this disclosure are the same feature/one or the other may not be shown in each block diagram) employing real-time current values of tissue at a tissue site to determine tissue impedance at a distal end of the surgical instrument ([183]: The output voltages and output current feedback information can be employed to adjust the output voltage and current provided to the surgical instrument and to compute output impedance; see Step 2906 in Fig. 49), the first carrier wave signal having a first oscillating waveform and the second carrier wave signal having a second oscillating waveform ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument; where these signals are first and second oscillating waveforms); 
a multistage variable gain amplifier for amplifying the first and second oscillating waveforms to generate a first output signal for a first mode of operation and a second output signal for a second mode of operation ([182]: The digital information associated with a waveform is provided to the waveform generator 504 which includes one or more digital-to- analog (DAC) converters to convert the digital input into an analog output. The analog output is fed to an amplifier 506 for signal conditioning and amplification. The conditioned and amplified output of the amplifier 506 is coupled to a power transformer 508 … A second signal of a second energy modality is coupled across a capacitor 510 and is provided to the surgical instrument between the terminals labeled ENERGY2 and RETURN; while Weiner discloses an amplifier 506, the claim’s functional limitation is only to amplify two signals which Wiener’s amplifier does, both described in [182] and as shown in Fig. 8 such that Wiener’s amplifier is seen as the MVGA); and 
an electrosurgical connector (input device 110/output device 112) for transmitting the first and second output signals to one or more electrodes on the surgical instrument ([185]: The connection of an ultrasonic transducer to the generator 500 output would be preferably located between the output labeled ENERGY1 and RETURN as shown in FIG. 8. An In one example, a connection of RF bipolar electrodes to the generator 500 output would be preferably located between the output labeled ENERGY2 and RETURN; see the dotted lines in Fig. 1 showing the hard wire connection of the electrosurgical devices and the main console/generator via input device 110/output device 112), 
wherein the controller concurrently runs the first and second oscillating waveforms while switching between the first mode of operation and the second mode of operation ([182]: The radio frequency and ultrasonic signals may be provided alone or in combination and may be provided simultaneously; [198]: Accordingly, the energy modality switches from RF to ultrasonic when the tissue impedance falls below the tissue impedance threshold limit 2120 and the energy modality switches from ultrasonic to RF when the tissue impedance rises above the tissue impedance threshold limit 2120; see Figs. 45 & 48-56 for steps including the switching from RF to ultrasonic and vice versa and Figs. 10-12 where the waveforms are dependent on each other (running concurrently); where providing the signals alone as shown in the figures with flowcharts would include switching between modes of operation).  
Regarding claim 4, Wiener teaches wherein the first oscillating waveform (602, Fig. 9) and the second oscillating waveform (604, Fig. 9) are formed within a rectangular modulation envelope (see Fig. 9 where both have the same amplitude and therefore are within a same rectangular modulation envelope), the first oscillating waveform forming first energy pulses of a first shape and the second oscillating waveform forming second energy pulses of a second shape (see Fig. 9 where the waveform pulses have different shapes- the RF waveform has a higher frequency and hence a different shape).  
Regarding claim 5, Wiener teaches wherein the rectangular modulation envelope remains constant regardless of the first shape of the first energy pulse and the second shape of the second energy pulses formed therein (see Fig. 9 where the maximum voltage/amplitude remains constant and the shapes of the first energy pulse 602 and second energy pulse 604 are different).  
Regarding claim 17, Wiener teaches wherein the electrosurgical connector (input device 110/output device 112) includes an indicator on an external surface thereof to convey real-time information to a user (display on input device 110 in Fig. 1).
Regarding claim 18, Wiener teaches wherein the electrosurgical connector (input device 110/output device 112) communicates directly (via the dotted lines shown in Fig. 1, see how they all converge to one point) with a plurality of other electrosurgical connectors coupled to a plurality of other surgical instruments ([102]: the generator 102 may be formed integrally with either of the surgical instrument 104, 106, 108 to form a unitary surgical system; where the plurality of other connectors are the dotted lines shown in Fig. 1 that connect each of the surgical instruments 104, 106, & 108).  
Regarding claim 21, Wiener discloses wherein the electrosurgical generator is controlled by robotics ([129]: The DSP processor 222 may function as the master in this relationship and determine when transitions between operating states are to occur; where robotics is seen as a master control system).
Regarding claim 26, Wiener teaches an electrosurgical generator (generator 400, Fig. 7) for controlling a surgical instrument (surgical instruments 104, 106, 108), the electrosurgical generator comprising: 
a controller (processor 408; where the processor is part of the generators disclosed and is the origin point of all outgoing arrows (outputs) communicating with the surgical instruments; see Figs. 5-7 for the various controllers/processors) programmed to generate a first carrier wave signal and a second carrier wave signal ([113]; one or more processors contained in the generator) to control the operation of the generator; ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument … processor 502 and waveform generator 504 are configured to generate a variety of signal waveforms; [160] The output waveform from the generator can be steered, switched, or filtered to provide the desired frequency to the end effector of the surgical instrument; [181]: The generator 500 is similar to the generator 102 described in connection with FIG. 1 and includes functionalities of the generators 200, 300, 400 shown in FIGS. 5-7; where the RF and ultrasonic signals are the first/second carrier wave signals since they are for delivering energy and therefore control the generator’s outputs) based on an algorithm executed on a processor ([159]: the various executable modules (e.g., algorithms 410) comprising computer readable instructions can be executed by the processor 408 portion of the generator 400; where the controller and the processor are the same feature) employing real-time current values of tissue at a tissue site to determine tissue impedance at a distal end of the surgical instrument ([183]: The output voltages and output current feedback information can be employed to adjust the output voltage and current provided to the surgical instrument and to compute output impedance; see Step 2906 in Fig. 49), the first carrier wave signal having a first oscillating waveform and the second carrier wave signal having a second oscillating waveform ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument; where these signals are first and second oscillating waveforms); 
a multistage variable gain amplifier for amplifying the first and second oscillating waveforms to generate a first output signal for a first mode of operation and a second output signal for a second mode of operation ([182]: The digital information associated with a waveform is provided to the waveform generator 504 which includes one or more digital-to- analog (DAC) converters to convert the digital input into an analog output. The analog output is fed to an amplifier 506 for signal conditioning and amplification. The conditioned and amplified output of the amplifier 506 is coupled to a power transformer 508 … A second signal of a second energy modality is coupled across a capacitor 510 and is provided to the surgical instrument between the terminals labeled ENERGY2 and RETURN; while Weiner discloses an amplifier 506, the claim’s functional limitation is only to amplify two signals which Wiener’s amplifier does, both described in [182] and as shown in Fig. 8 such that Wiener’s amplifier is a functional equivalent to a multistage variable gain amplifier when the intended function is just to amplify); and 
an electrosurgical connector (input device 110/output device 112) for transmitting the first and second output signals to one or more electrodes on the surgical instrument ([185]: The connection of an ultrasonic transducer to the generator 500 output would be preferably located between the output labeled ENERGY1 and RETURN as shown in FIG. 8. An In one example, a connection of RF bipolar electrodes to the generator 500 output would be preferably located between the output labeled ENERGY2 and RETURN; see the dotted lines in Fig. 1 showing the hard wire connection of the electrosurgical devices and the main console/generator and where each connection would deliver the respective output signal), 
wherein the controller runs the first and second oscillating waveforms in an alternating manner while switching between the first mode of operation and the second mode of operation ([182]: The radio frequency and ultrasonic signals may be provided alone or in combination and may be provided simultaneously; [198]: Accordingly, the energy modality switches from RF to ultrasonic when the tissue impedance falls below the tissue impedance threshold limit 2120 and the energy modality switches from ultrasonic to RF when the tissue impedance rises above the tissue impedance threshold limit 2120; see Figs. 48-56 for switching/alternating between RF & ultrasonic energy (the first and second carrier wave signals)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 1 above, and further in view of Tunay (U.S. Pub. No. 2016/0143686), herein referred to as “Tunay”.
Regarding claim 2, Wiener discloses optimizing tissue transection (maximizing power output) and frequency modulation ([226]: the processor 502 can use a first set of energy parameters to optimize tissue transection, and a second set of energy parameters to optimize tissue spot coagulation; [165]: The output waveform from the generator 500 can be steered, switched, or filtered to provide the frequency to the end effector of the surgical instrument).  
But Wiener fails to explicitly disclose wherein a frequency of the first carrier wave signal and a frequency of the second carrier wave signal are modulated by employing the algorithm to optimize the frequencies of the first and second carrier wave signals based on the determined tissue impedance, phase angle, and reactance to tissue to maximize power output.
However, Tunay discloses wherein a frequency of the first carrier wave signal and a frequency of the second carrier wave signal are modulated ([0041]: By performing a frequency sweep or by injecting a multitude of frequencies one after the other and making decisions based on the aggregate information, it may be possible to improve the contact detection; [0040]: the impedance between two pairs of electrodes can be measured almost simultaneously and independently … two sinusoidal signals whose frequencies are separated by at least a few kilohertz are injected; where employing a frequency sweep is modulating the signal by selecting a frequency range (i.e., not sending a single frequency signal(s) since the frequency will change) by employing the algorithm to optimize the frequencies of the first and second carrier wave signals based on the determined tissue impedance, phase angle, and reactance to tissue to maximize power output ([0008]: These measurements are input to an algorithm which may also collect status information from various other devices being used for the procedure, such as an RF generator; [0039]: Impedance at a particular frequency is a complex number which has a magnitude and a phase or equivalently, resistance and reactance, or real and imaginary components; [0058]: If RF energy is being applied to tissue for therapeutic purposes, the functional model can be adjusted to account for the change in conductivity and permittivity values of tissue; [0045]: For the pairs of electrodes being used for contact detection, the baseline impedance values which correspond to the catheter being inside a chamber filled with body fluid but spaced from tissue walls is an important input to the following algorithms; where using complex impedance includes the determination of impedance based on phase angle and reactance and including the consideration of the baseline/adjusting the functional model is optimizing the frequency to improve contact detection/maximize power output).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the wave modulation of Wiener to that of Tunay for the purpose of utilizing the frequency optimization to improve contact detection and tissue contact identification (Tunay: [0041], [0039]).
Regarding claim 24, Wiener discloses an electrosurgical generator (generator 400, Fig. 7) for controlling a surgical instrument (surgical instruments 104, 106, 108), the electrosurgical generator comprising: 
a controller (processor 408; where the processor is part of the generators disclosed and is the origin point of all outgoing arrows (outputs) communicating with the surgical instruments; see Figs. 5-7 for the various processors/controllers) programmed to generate a carrier wave signal ([113]; one or more processors contained in the generator) to control the operation of the generator; ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument … processor 502 and waveform generator 504 are configured to generate a variety of signal waveforms; [160] The output waveform from the generator can be steered, switched, or filtered to provide the desired frequency to the end effector of the surgical instrument; [181]: The generator 500 is similar to the generator 102 described in connection with FIG. 1 and includes functionalities of the generators 200, 300, 400 shown in FIGS. 5-7; where the RF and ultrasonic signals are the first/second carrier wave signals since they are for delivering energy and therefore control the generator’s outputs) based on an algorithm executed on a processor ([159]: the various executable modules (e.g., algorithms 410) comprising computer readable instructions can be executed by the processor 408 portion of the generator 400; where the controller and the processor are the same feature) employing real-time current values of tissue at a tissue site ([183]: The output voltages and output current feedback information can be employed to adjust the output voltage and current provided to the surgical instrument and to compute output impedance; see Step 2906 in Fig. 49) the carrier wave signal having an oscillating waveform ([182]: the generator 500 provides radio frequency and ultrasonic signals for delivering energy to a surgical instrument; where either of these signals are oscillating waveforms); 
a multistage variable gain amplifier for amplifying the oscillating waveform to generate an output signal for selecting a mode of operation for the surgical instrument ([182]: The digital information associated with a waveform is provided to the waveform generator 504 which includes one or more digital-to- analog (DAC) converters to convert the digital input into an analog output. The analog output is fed to an amplifier 506 for signal conditioning and amplification. The conditioned and amplified output of the amplifier 506 is coupled to a power transformer 508; while Weiner discloses an amplifier 506, the claim’s functional limitation is only to amplify two signals which Wiener’s amplifier does, both described in [182] and as shown in Fig. 8 such that Wiener’s amplifier is a functional equivalent to a multistage variable gain amplifier when the intended function is just to amplify); and 
an electrosurgical connector (input device 110/output device 112) for transmitting the output signal to one or more electrodes on the surgical instrument ([185]: The connection of an ultrasonic transducer to the generator 500 output would be preferably located between the output labeled ENERGY1 and RETURN as shown in FIG. 8. An In one example, a connection of RF bipolar electrodes to the generator 500 output would be preferably located between the output labeled ENERGY2 and RETURN; see the dotted lines in Fig. 1 showing the hard wire connection of the electrosurgical devices and the main console/generator), 
but Wiener fails to disclose wherein the real-time current values of tissue at a tissue site are used to measure at least one of phase angle and reactance of the tissue and wherein the controller modulates the frequency to reduce the at least one of the phase angle and the reactance of the tissue to maximize power output to the tissue.
However, Tunay discloses wherein the real-time current values of tissue at a tissue site are used to measure at least one of phase angle and reactance of the tissue (see Fig. 8 where a plot of reactance and phase angle is shown) and wherein the controller modulates the frequency to reduce the at least one of the phase angle and the reactance of the tissue to maximize power output to the tissue ([0008]: These measurements are input to an algorithm which may also collect status information from various other devices being used for the procedure, such as an RF generator; [0041]: By performing a frequency sweep or by injecting a multitude of frequencies one after the other and making decisions based on the aggregate information, it may be possible to improve the contact detection; [0058]: If RF energy is being applied to tissue for therapeutic purposes, the functional model can be adjusted to account for the change in conductivity and permittivity values of tissue; [0045]: For the pairs of electrodes being used for contact detection, the baseline impedance values which correspond to the catheter being inside a chamber filled with body fluid but spaced from tissue walls is an important input to the following algorithms; where using complex impedance includes the determination of impedance based on phase angle and reactance and including the consideration of the baseline is optimizing the frequency to improve contact detection/maximize power output since tissue impedance generally increases during electrosurgical procedures and adjusting for the change in conductivity/permittivity is reducing a complex impedance, which includes a phase angle and tissue reactance).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the measuring and wave modulation of Wiener to that of Tunay for the purpose of utilizing the frequency optimization to improve contact detection and tissue contact identification (Tunay: [0041], [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 1 above, and further in view of Mosesov et al. (U.S. Pub. No. 2019/0183378), herein referred to as “Mosesov”. 
Regarding claim 3, Wiener discloses wherein the frequency of the first carrier wave signal is modulated in a frequency range from about 200 kHz to about 10 MHz ([8]: RF energy is a form of electrical energy that may be in the frequency range of 200 kilohertz (kHz) to 1 megahertz (MHz)) but fails to disclose wherein the frequency of the first carrier wave signal and the frequency of the second carrier wave signal are modulated in a frequency range from about 200 kHz to about 10 MHz.
However, Mosesov discloses wherein the frequency of the first carrier wave signal and the frequency of the second carrier wave signal are modulated in a frequency range from about 200 kHz to about 10 MHz ([0070]: signal generator 80 may generate a plurality of excitation of drive signals having unique frequencies within a range from about 1 kHz to over 500 kHz; where the plurality of excitation or drive signals would include first and second carrier wave signals). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the frequency of the second carrier wave signal of Wiener to that of Mosesov for the purpose of utilizing the drive signals for assessing an impedance of one or more electrodes (Mosesov: [0070]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 4 above, and further in view of Juergens et al. (U.S. Pub. No. 2014/0276768, cited in IDS), herein referred to as “Juergens”. 
Regarding claim 6, Wiener in view of Ellman fails to disclose wherein the rectangular modulation envelope is not defined by the first shape of the first energy pulses and the second shape of the second energy pulses formed therein.  
However, Juergens discloses wherein the rectangular modulation envelope is not defined by the first shape of the first energy pulses and the second shape of the second energy pulses formed therein (see Fig. 3 with a plurality of energy bursts 35a, b, c (energy pulses) where the upper limit (voltage) burst 35a defines a constant voltage (rectangular modulation envelope) and the amplitude of burst 35b is much lower (so a different shape) such that the entire rectangular modulation envelope is not defined by either energy burst and not defined is being interpreted as the waveform envelope voltage amplitude exceeding a portion of the wave’s actual voltage amplitude). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the rectangular modulation envelope of Wiener to that of Juergens for the purpose of creating a unique but repetitive sequence of distinct combinations of operating parameters in one frame for a therapeutic application of electrical energy (Juergens: [0061]-[0063]). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 1 above, and further in view of Ellman et al. (U.S. Pub. No. 2020/0046416), herein referred to as “Ellman”. 
Regarding claim 7, Wiener discloses wherein the first and second carrier wave signals are a repeating pulse wave cycle (see Fig. 9 where first and second carrier wave signals are shown and shown as repeating), but fails to disclose that the signals are modulated with a digital pulse wave to create a repeating pulse wave cycle. 
However, Ellman discloses wherein the signals are modulated with a digital pulse wave to create a repeating pulse wave cycle ([0065]: waveform signals which are modulated with time-based on and off pulses or cycles at a particular duty cycle; see Fig. 3 where there is a pulse of zero voltage between each “packet” and that the pulses are repeating). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the modulation of Wiener to that of Ellman for the purpose of the off pulses allowing blood vessels to briefly cool and to shrink which stops the bleeding and promotes coagulation (Ellman: [0065]). 
Regarding claim 8, Wiener discloses wherein the first carrier wave signal and the second carrier wave signal are switched between an ON state and a LOW state to create high energy pulse waves and low energy pulse waves with ON times and OFF times ([111]: Additionally or alternatively, the one or more switches may comprise a toggle button 134c that, when depressed, causes the generator 102 to provide a pulsed output. The pulses may be provided at any suitable frequency and grouping, for example. In certain forms, the power level of the pulses may be the power levels associated with toggle buttons 134a, 134b (maximum, less than maximum), for example) but fails to disclose that the ON times and OFF times are between about 1 kHz and about 200 kHz, with a duty cycle of between about 1% to 99%.  
However, Ellman discloses switching between an ON state and a LOW state to create high energy pulse waves and low energy pulse waves ([0077]: Second pulse-modulation signal 415 is ON when the level is high (figuratively set to level 442) and it is OFF when the level is low (figuratively set to level 440)) with ON times and OFF times between about 1 kHz and about 200 kHz ([0078]: In this example, the time to complete one ON and OFF cycle, or period 412, of second pulse-modulation signal 415 is 0.093 msec approximating a 10.7 kHz frequency; where ON and OFF times are being interpreted as a frequency), with a duty cycle of between about 1% to 99% ([0078]: waveform 425 has a period 412 of 0.093 msec, an on-cycle 414 of 0.069 msec, an off cycle of 0.024 msec, and approximates a frequency of 10.7 kHz and a duty cycle of 74% … in another embodiment, period 412 is 0.069 msec approximating a 14.5 kHz frequency with a duty cycle of 74%; where the second embodiment is a second signal). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the frequency and duty cycle of Wiener to that of Ellman for the purpose of the frequency minimizing RF penetration and the duty cycle providing sufficient spacing to permit cauterization (Ellman: [0078]). 
Regarding claim 9, Wiener discloses wherein the first carrier wave signal and the second carrier wave signal are switched between an ON state and an OFF state ([111]: Additionally or alternatively, the one or more switches may comprise a toggle button 134c that, when depressed, causes the generator 102 to provide a pulsed output. The pulses may be provided at any suitable frequency and grouping, for example) but fails to disclose such that a switching frequency of ON times and OFF times is between about 1 kHz and about 200 kHz, with a duty cycle of between about 1% to 99%. 
However, Ellman discloses switching between an ON state and an OFF state such that a switching frequency of ON times and OFF times is between about 1 kHz and about 200 kHz ([0010]: The plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 10.7 kHz to 14.5 kHz or 3 kHz to 19 kHz), with a duty cycle of between about 1% to 99% ([0078]: waveform 425 has a period 412 of 0.093 msec, an on-cycle 414 of 0.069 msec, an off cycle of 0.024 msec, and approximates a frequency of 10.7 kHz and a duty cycle of 74%). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the frequency and duty cycle of Wiener to that of Ellman for the purpose of the frequency minimizing RF penetration and the duty cycle providing sufficient spacing to permit cauterization (Ellman: [0078]). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 1 above, and further in view of Ellman and Duchon et al. (U.S. Pub. No. 2021/0275834), herein referred to as “Duchon”. 
Regarding claim 10, Wiener fails to disclose wherein an inactive waveform signal is created when the first carrier wave signal and the second carrier wave signal are in an OFF state to allow communication between at least the controller, the multistage variable gain amplifier, an impedance matching module, and radio frequency identification (RFID) elements.
However, Ellman discloses wherein an inactive waveform signal is created when the first carrier wave signal and the second carrier wave signal are in an OFF state to allow communication between at least the controller and radio frequency identification (RFID) elements ([0112]: RFID tag 908 is read and step 918. In step 920, control mode test 50 receives the information from RFID tag 908. In response thereto, power may be routed to either monopolar transformer 54 or bipolar transformer 64 depending on the information received from RFID tag 908; wherein in the step of routing power, the carrier wave signals would be in an OFF state since it is based off of information received from the RFID tag).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the communication of Wiener to the communication of Ellman for the purpose of changing parameters based on the information (such as electrosurgical device, treatment, medical professional information, etc.) from the RFID tag (Ellman: [0012], [0105], [0112]). 
But Wiener in view of Ellman fails to disclose wherein the communication also includes the controller, the multistage variable gain amplifier and the impedance module. 
However Duchon discloses wherein the communication includes the controller, the multistage variable gain amplifier and the impedance module ([0096]: Digital frequency generator 318 generates accurate frequencies set by microprocessor 316 to AC amplifier 320 that are output via impedance match 326 to ultrasonic transducer 70; [0080]: RFID chips read by transceiver 208 can contain information about the specific treatment, which is conveyed to system 10 by this reading; wherein in this disclosure, the reading of an RFID tag occurs prior to treatment so therefore, the treatment (first/second carrier signals) are OFF). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the communication of Wiener in view of Ellman to that of Duchon for the purpose of identifying the surgical device as well as utilizing the RFID tags that contain information about the specific treatment to be used to provide inputs for the specific therapy to be administered by the device (Duchon: [0080]). 
Regarding claim 11, Wiener discloses wherein the first carrier wave signal and the second carrier wave signal are switched between ON times and OFF times ([111]: Additionally or alternatively, the one or more switches may comprise a toggle button 134c that, when depressed, causes the generator 102 to provide a pulsed output. The pulses may be provided at any suitable frequency and grouping, for example) but fails to disclose at a frequency between about 1 Hz and about 1000 Hz, with an ON time duration between about .05 milliseconds to about 1000 milliseconds, and with an OFF time duration between about .001 milliseconds to about 10 milliseconds.
However, Ellman discloses switching between ON times and OFF times at a frequency between about 1 Hz and about 1000 Hz ([0010]: The plurality of ON and OFF states creating the discrete packets has a frequency between 37 Hz and 75 Hz), with an ON time duration between about .05 milliseconds to about 1000 milliseconds, and with an OFF time duration between about .001 milliseconds to about 10 milliseconds (see the table in [0089] where First modulation packet on-cycle 314: 12.7 msec; First modulation packet off-cycle 316: 13.9 msec). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the frequency and duration of Wiener to those of Ellman for the purpose of the waveform signals which are modulated with time-based on and off pulses or cycles at a particular duty cycle allow blood vessels to briefly cool and to shrink which stops the bleeding and promotes coagulation (Ellman: [0065]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Hancock et al. (WO 2018/146159), herein referred to as “Hancock”. 
Regarding claim 12, Wiener fails to disclose wherein the first oscillating waveform is amplified independently of the second oscillating waveform.  
However, Hancock discloses wherein the first oscillating waveform is amplified independently of the second oscillating waveform (Pg. 11, lines 12-15: Each of the separate microwave sources 122a, 122b, 122c may include a corresponding power amplifier for amplifying the respective signal to a power level suitable for use). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the amplifiers of Wiener to the separate amplifiers of Hancock for the purpose of generating signals having different frequencies and to make the system more cost-effective (Hancock: Pg. 11, lines 8-21). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Auge et al. (U.S. Pat. No. 7771422), herein referred to as “Auge”. 
Regarding claim 13, Wiener fails to disclose wherein pH levels of the tissue at the tissue site are measured to regulate output power.  
However, Auge discloses wherein pH levels of the tissue at the tissue site are measured to regulate output power (Col. 3, lines 50-53: The electrosurgical probe of the invention can further include an electrosurgical controller that incorporates the pH signal in control algorithms to meter power output to the active electrode). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the measurements of Wiener to include the pH measurements of Auge for the purpose of pH measurements being a method for monitoring electrolysis in tissue and to monitor the extent of ablation (Auge: Col. 18, lines 2-7). 
Regarding claim 14, Wiener in view of Auge discloses wherein, when pH levels of the tissue at the tissue site exceed one or more thresholds, the algorithm executed on the processor ends one or more power delivery modes (see Auge Fig. 2A: “Probe specific V-lookup algorithm” -> “Colorimetric change greater than setpoint?”; Col. 3, lines 50-53: The electrosurgical probe of the invention can further include an electrosurgical controller that incorporates the pH signal in control algorithms to meter power output to the active electrode).   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Welches et al. (U.S. Pat. No. 8190243, cited in IDS), herein referred to as “Welches”. 
Regarding claim 15, Wiener fails to disclose wherein a thermal camera is in communication with the electrosurgical generator to measure temperature gradients at the tissue site to regulate output power.  
However, Welches discloses wherein a thermal camera is in communication with the electrosurgical generator to measure temperature gradients at the tissue site (Col. 6, lines 26-28: System 100 measures temperatures at positions within surgical field 101 with thermal camera 105 (e.g. a thermal camera) to regulate output power (Col. 6, lines 29-32: For example, visual indications could be provided on the display highlighting "hot spot" locations within the field of view having temperatures above a selected threshold; Col. 6, lines 37-38: Processor 307 may also control laser 125 based on the analyzed temperature information). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the measurement techniques of Wiener to the thermal camera of Welches for the purpose of providing hands free surface temperature monitoring and/or feedback to a surgeon during thermal surgical procedures (Welches: Col. 1, line 67 & Col. 2, lines 1-2). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Wiegers (EP 3702969), herein referred to as “Wiegers”.
Regarding claim 16, Wiener discusses the use of a data circuit on the electrosurgical connector ([138]: the first data circuit 136 (FIG. 2) may store information pertaining to the particular surgical device with which it is associated. Such information may include, for example, a model number, a serial number, a number of operations in which the surgical device has been used, and/or any other type of information) but fails to disclose wherein the connector includes a temperature sensor, a storage device, and a radio frequency identification (RFID) chip embedded therein, the RFID chip having an RFID antenna incorporated on an outer surface.
However, Wiegers discloses wherein the connector includes a temperature sensor, a storage device, and a radio frequency identification (RFID) chip embedded therein ([0042]: The RFID label preferably has a memory for data and a memory for logging temperature data, a temperature sensor), the RFID chip having an RFID antenna incorporated on an outer surface ([0029]: An RFID label contains at least two parts. One part is an integrated circuit for storing and processing information, modulating and demodulating a (RF) signal and can also be used for other specialized functions. The second part is an antenna for receiving and transmitting the signal, which can be read from several meters away; see an example of an RFID label that is to be displayed on an outer surface in Fig. 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the data circuit of Wiener to the label of Wiegers for the purpose of enabling the monitoring of handling conditions and for tracking and tracing of the container/device (Wiegers: Abstract, [0027])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Saulnier (U.S. Pat. No. 9846525), herein referred to as “Saulnier”. 
Regarding claim 19, Wiener discloses that the electrosurgical generator communicates with a central database over an Internet-of-Things (IoT) network ([303]: such block diagrams, flowcharts, or examples can be implemented, individually and/or collectively, by a wide range of hardware, software, firmware, or virtually any combination thereof …  the mechanisms of the subject matter described herein are capable of being distributed as a program product in a variety of forms … Examples of a signal bearing medium include, but are not limited to, the following: a wireless communication link; where an IoT is a network where individual devices are individually addressable and where the wireless distribution of the processes outlined in the diagrams (the program products) would be from a central database/network) but Wiener fails to disclose that the communication including global positioning system (GPS) coordinates of the electrosurgical generator and/or the surgical instrument, and a timestamp.  
However, Saulnier discloses wherein the communication includes global positioning system (GPS) coordinates of the electrosurgical generator and/or the surgical instrument, and a timestamp (Col. 4, lines 21-27: The node 100 may be a network-connected medical device, or any other device with which clinicians and other users interact, and which may be moved from time to time within an institutional setting; Col. 7, lines 44-48: For accurate time measurements, of course, the same type of proximity event (log-on/log-off, duration of wireless detection) should be used for the arrival and departure events that define an estimated user path between nodes; see Fig. 1 where node includes communication between Network 110, location agent 135 (Col. 6, lines 30-31: location agent 135 obtains GPS data from device 140)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the network connectivity of Wiener to that of Saulnier for the purpose of ensuring co-location of the user wireless device and the moveable device and enabling location-based management of data, access control, and clinical collaboration (Saulnier: Col. 3, lines 43-45; Col. 1, lines 15-16)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Halderman et al. (U.S. Pub. No. 2021/0338054), herein referred to as “Halderman”. 
Regarding claim 20, Wiener implies that wherein the electrosurgical generator is calibrated remotely and firmware updated through the IoT network ([303]: such block diagrams, flowcharts, or examples can be implemented, individually and/or collectively, by a wide range of hardware, software, firmware, or virtually any combination thereof …  the mechanisms of the subject matter described herein are capable of being distributed as a program product in a variety of forms … Examples of a signal bearing medium include, but are not limited to, the following: a wireless communication link)
But Wiener in view of Saulnier fails to explicitly disclose the capability of being calibrated remotely and firmware updated through the IoT network.  
However, Halderman discloses the capability of being calibrated remotely and firmware updated through the IoT network (see Figs. 6 & 7; [0078]: remotely obtaining calibration data for the existing image capture device; [0138]: These operations, structural devices, acts and modules may be implemented in software, in firmware).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the networking capabilities of Wiener in view of Saulnier to that of Halderman for the purpose of obtaining the calibration data from the central calibration server extending the life and/or functionality of existing equipment ([0065]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of May et al. (U.S. Pub. No. 2018/0256256), herein referred to as “May”. 
Regarding claim 22, Wiener discusses the use of a display ([157]: The processor 408 then displays the selected power level by sending a signal on line 416 to an output indicator 418; [158]: visual feedback comprises any type of visual indication device including incandescent lamps or LEDs, graphical user interface, display, analog indicator, digital indicator, bar graph display, digital alphanumeric display; where displaying the power level could include displaying the first and second oscillating waveforms).
But Wiener fails to disclose that the display is an augmented reality (AR) enabled display receiving information from an AR sensor positioned at the distal end of the surgical instrument.  
However, May discloses an augmented reality (AR) enabled display (displays 200A/200B in Fig. 2) receiving information from an AR sensor positioned at the distal end of the surgical instrument ([0025]: In another example, an end of the visible portion 204 may be known (e.g., have a sensor or a tracker); [0026]: The AR device may allow the visible portion 204, the bone 202, or other aspects of a surgical field to be visible through the AR device (e.g., as if the AR device was not used)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the display of Wiener to the augmented reality display of May for the purpose of enabling a surgical plan to be modified using the AR displays to be modified preoperatively or intraoperatively (May: [0015]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 1 above, and further in view of Ladtkow et al. (WO 2014/025553), herein referred to as “Ladtkow”. 
Regarding claim 23, Wiener fails to disclose wherein a vacuum is created at the distal end of the surgical instrument to drop atmospheric pressure to reduce a boiling point of water in order to lower a temperature of ablation.
However, Ladtkow discloses wherein a vacuum is created at the distal end of the surgical instrument to drop atmospheric pressure to reduce a boiling point of water in order to lower a temperature of ablation ([00162]: By using a vacuum pump to pull water through the extended working channel 890, the boiling point of the water circulating through the extended working channel 890 can be lowered. At this pressure water boils at about body temperature and the boiling water will rapidly vaporize and the change of phase results in cooling of the fluid and components adjacent to it and create an additional cooling effect for an ablation catheter 814; where lowering the temperature to any temperature at which water boils is lowering a temperature of ablation since ablation occurs at the boiling point). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Wiener to include the vacuum of Ladtkow for the purpose of utilize the lowered boiling point of water to create a cooling effect (Ladtkow: [00162]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Tunay as applied to claim 24 above, and further in view of Paul et al. (U.S. Pub. No. 2012/0323237), herein referred to as “Paul”. 
Regarding claim 25, Wiener in view of Tunay fail to disclose wherein the frequency is modulated from a range between about 200 kHz to about 10 MHz.
However, Paul discloses wherein the frequency is modulated from a range between about 200 kHz to about 10 MHz ([0167]: impedance may be monitored to obtain the target phase frequency by sweeping the signal frequency (e.g., in accordance with the system 500 of FIG. 12a). This frequency sweep could be provided between two appropriate values (e.g., 50 kHz and 1 MHz). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the frequency range of Wiener in view of Tunay to that of Paul for the purpose of identifying the existence of an elevated or excessive coupling condition between the electrode and tissue and so that frequencies above/below a target frequency can be identified to be associated with a certain condition (Paul: [0031], [0032]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener as applied to claim 26 above, and further in view of Gross et al. (U.S. Pub. No. 2018/0055557), herein referred to as “Gross”.
Regarding claim 27, Wiener fails to disclose wherein the first and second oscillating waveforms alternate at a frequency between about 0.1 Hz and about 200 kHz.
However, Gross discloses wherein the first and second oscillating waveforms alternate at a frequency between about 0.1 Hz and about 200 kHz ([0071]: a dual electric signal that has (i) an excitation component that has a frequency of 20-500 Hz, and (ii) an ablation component that has a frequency of 5 kHz-1 GHz, and that alternates between the excitation component and the ablation component more frequently than once every two seconds; [0124] The dual electric signal may be achieved in several ways. For some applications, the dual electric signal frequently (e.g., (more than once every two seconds, such as more than once every second) alternates between the excitation component and the ablation component; where 1 Hz =1 cycle per second and if the alternation is more frequently than once every second it would be at least 1 Hz which falls within the claimed range). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the alternation frequency of Wiener to that of Gross for the purpose of the combined (alternated) components remove the need to interrupt one waveform for the application of another and to reduce the procedure time (Gross: [0006]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794   

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794